Corrected Notice of Allowability
This action is responsive to Notice of Allowability filed March 15, 2021.  

EXAMINER’S AMENDMENT
Please amend the claims as follows: 

1. (currently amended)  A method for generating a search query for a graph database, the graph database being structured as a plurality of vertices, each of the plurality of vertices having at least one edge relationship with another vertex of the plurality of vertices, the method comprising:
receiving, via a user interface, a user entry of text;
conducting a search for vertex types based on the text;
displaying a list of vertex types of at least one vertex of the plurality of vertices of the graph database on [[a]] the user interface based on a result of the search; 
	receiving, via the user interface, a selection of a vertex type from the list of vertex types;
displaying, on the user interface, a list of vertex properties including (i) one or more vertex properties of the selected vertex type and (ii) one or more vertex properties of unselected vertex types with which the selected vertex type has an edge relationship within the graph database;
receiving, via the user interface, a selection of one or more of the displayed vertex properties from the list of vertex properties;
forming a search query of the graph database based on the selection of the one or more of the displayed vertex properties; and
displaying a report containing a result of the search query.

2. (canceled)     

3. (previously presented)  The method of claim 1, further comprising:

wherein the displayed list of vertex properties includes one or more vertex properties of target vertices of the displayed edge types.

4. (previously presented)  The method of claim 3, wherein each of the displayed list of edge types is expandable to display the one or more vertex properties of the target vertices.

5. (previously presented)  The method of claim 1, further comprising: as each of the one or more vertex properties is selected, displaying a column for the selected vertex property in a shell report on the user interface.

6. (previously presented)  The method of claim 1, further comprising:
for at least one of the selected vertex properties, receiving a user request to edit a respective column heading corresponding to the at least one of the selected vertex properties,
wherein displaying the report comprises displaying the column heading corresponding to the selected property in accordance with the user request.  

7. (canceled)

8. (original)  The method of claim 1, further comprising: 
receiving, via the user interface, an input indicating a filter to be applied; and
configuring the report according to the filter.

9. (original)  The method of claim 1, further comprising: 
receiving, via the user interface, an input indicating a sort to be applied; and
configuring the report according to the sort.

10. (previously presented)  The method of claim 1, further comprising: 

wherein displaying the report comprises including at least one result of the query for which the vertex property indicated to be optional does not exist.

11. (previously presented)  The method of claim 1, wherein displaying a report containing a result of the query comprises: 
displaying a plurality of columns organized into a plurality of groups,
wherein each group of the plurality of groups represents a vertex type of the graph database and each column in the group represents a vertex property of the received selection of vertex properties that is associated with the vertex type. 

12. – 23. (canceled)  


REASONS FOR ALLOWANCE
The corrected Examiner’s Amendment does not affect the reasons for allowance submitted in the Notice of Allowability submitted March 15, 2021.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VAN H OBERLY/Primary Examiner, Art Unit 2166